Citation Nr: 0717186	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO. 05-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the above claim.

In the September 2004 rating decision, the RO reopened the 
claim for service connection for a psychiatric disorder. 
However, the veteran's claim had been previously finally 
denied by the RO, and the reopening of the claim had last 
been denied in February 1978. The veteran did not appeal the 
decision, and in order for VA to review the merits of the 
claim, the veteran must submit new and material evidence. The 
Board is required to address this issue despite the RO's 
findings. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996). As such, the issue has been captioned as set forth 
above.

In June 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1. Entitlement to service connection for a psychiatric 
disorder was denied by the RO in a decision dated in June 
1975, and the veteran did not appeal.

2. In decisions dated in July 1975 and February 1978, the RO 
determined that the veteran had not provided sufficient new 
and material evidence with which to reopen the claim of 
entitlement to service connection for a psychiatric disorder; 
and the veteran did not appeal.

3. Evidence submitted since the February 1978 RO decision 
denying entitlement to service connection for a psychiatric 
disorder relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4. A psychiatric disorder has not been shown to be incurred 
in or aggravated by service, nor was it manifested to a 
compensable degree within any relevant presumptive period.


CONCLUSIONS OF LAW

1. The unappealed February 1978 RO decision which denied 
reopening the claim of service connection for a psychiatric 
disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2. Subsequent to the February 1978 RO decision which denied 
reopening the claim of service connection for a psychiatric 
disorder, new and material evidence sufficient to reopen the 
claim was received. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).

3. A psychiatric disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in March 2004, August 2004, February 
2005, and March 2006. The veteran was told of what was 
required to substantiate his claim for reopening a previously 
denied claim, and of his and VA's respective duties, i.e., 
that VA would attempt to get any additional records that he 
identified as being helpful to his claim. The letters 
provided the veteran with notice of what evidence and 
information was necessary to reopen his previously denied 
claim and to establish entitlement to the underlying claim 
for the benefits sought on appeal. Kent v. Nicholson, 20 Vet 
App 1 (2006). He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO. The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error. There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim. The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the veteran's claim was denied by the RO and is also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to that issue. See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
veteran's relevant VA medical treatment records have been 
obtained, as discussed below. There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006). The veteran was afforded VA examination 
in February 2005. This examination was thorough in nature, 
based upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). Under such circumstances, there is 
no duty to provide another examination or to obtain an 
additional medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and material evidence for a psychiatric disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1(m), 3.301(d) (2006). 

Essentially, the veteran is seeking service connection for a 
psychiatric disorder. Although the claim was most recently 
denied in February 1978, the veteran presently reasserts his 
contention. A new regulatory definition of new and material 
evidence became effective on August 29, 2001. See 66 Fed. 
Reg. 45620 (2001). Those provisions are only applicable to 
claims filed on or after August 29, 2001. As the veteran's 
claim to reopen was received in December 2003, the new 
regulatory criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108. 
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in June 1975, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder. At the time of this decision, the medical evidence 
of record included the veteran's service medical records 
which showed that the veteran was treated in April 1971 with 
reported nervous and upset feelings following drug use, to 
include LSD and marijuana. A provisional diagnosis of 
inadequate personality with anxiety reaction was provided.

The evidence of record also included a VA hospital treatment 
record dated from March 1975 to April 1975 which showed that 
the veteran presented with symptoms which included 
depression, suicidal ideation, withdrawal, and delusions of 
persecution. The diagnosis was acute schizophrenic episode. 

In its decision, the RO determined that there was no 
relationship between any asserted current psychiatric 
disorder and service as the veteran's inservice inadequate 
personality was a constitutional or developmental abnormality 
which was not a disability under the law. The veteran was 
notified of this decision and of his appellate rights by 
letter dated on July 3, 1975. He did not appeal this 
decision, thus the denial became final. 38 U.S.C.A. §§ 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

In a rating decision dated later in July 1975, the RO 
clarified that in addition to the above, its findings had 
encompassed consideration of the diagnosed acute 
schizophrenic episode. The veteran was notified of this 
decision and of his appellate rights by letter dated on July 
28, 1975. He did not appeal this decision, which became 
final. 38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2006).

Subsequently, a hospital treatment record from Connecticut 
Valley Hospital dated in June 1977 showed that the veteran 
presented with symptoms of depression, irrational fears, and 
bizarre remarks. He described first experiencing such 
symptoms in 1975 as a result of having negative feelings due 
to being unsatisfied with work, and after breaking up with 
his then girlfriend. The discharge diagnosis was acute 
catatonic type schizophrenic reaction.

In a rating decision dated in January 1978, the RO determined 
that sufficient new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim, as evidence of a nexus between the current diagnosis 
and the veteran's period of active service had not been 
presented. The veteran was notified of this decision and of 
his appellate rights by letter dated on February 21, 1978. He 
did not appeal this decision, which became final. 38 U.S.C.A. 
§§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

A hospital treatment record from Meriden/Wallingford Hospital 
dated in May 1977 showed that the veteran presented with 
symptoms of depression and suicidal ideation. The diagnosis 
was depression reaction.

In a rating decision dated in February 1978, the RO 
determined that sufficient new and material evidence had not 
been received with which to reopen the veteran's previously 
denied claim, as evidence of a nexus between the current 
diagnosis and the veteran's period of active service had not 
been presented. The veteran was notified of this decision and 
of his appellate rights by letter dated on February 24, 1978. 
He did not appeal this decision, which became final. 
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

Subsequent to the February 1978 RO decision, a hospital 
treatment record from Connecticut Valley Hospital dated in 
October 1985 reveals that the veteran reported a history of 
depression since 1975, at which time his father's health had 
been failing. The current treatment records suggested that 
the veteran's symptoms were triggered by a motor vehicle 
accident two weeks earlier. 

A letter from T. E. Brown, Ph. D., dated in June 1998, shows 
that the veteran was diagnosed with attention deficit 
hyperactivity disorder. 

A private psychological evaluation report from the Wheeler 
Clinic dated in July 1999 shows that the veteran was 
diagnosed with attention deficit hyperactivity disorder. 

Private outpatient treatment records from E. Krantzberg, 
M.S., M.A.C., received in April 2004 show that the veteran 
underwent counseling during 2001, primarily pursuant to his 
wife initiating divorce proceedings. A letter dated in 
October 2004 shows that the veteran was said to be clean and 
sober for over ten years, but that his introduction and 
addiction to alcohol and drugs occurred during his military 
service. It was noted that following discharge, his addiction 
progressed due to ongoing psychological turmoil associated 
with his service experiences. It was concluded that the 
veteran's military service contributed heavily to his 
eventual out of control addiction and suffering. Critical to 
this matter, this opinion indicated that the veteran had a 
psychiatric disorder which may be related to his period of 
active service - a missing element in the original claim of 
service connection and clearly material within the regulatory 
definition as above. 

A VA mental disorders examination report dated in February 
2005 shows that the examiner indicated having reviewed the 
veteran's entire claims file in conjunction with conducting 
the examination. The veteran reported joining the Navy at age 
17, and that he did not fit in while at sea, so he socialized 
with a group of people who were using drugs. He described 
using anything he could get his hands on, including LSD, 
hash, and marijuana, among others, and that he continued 
using drugs for the 15 years that followed. He also reported 
five hospital admissions following service, in which he was 
diagnosed with acute psychotic disorder and manic bipolar 
disorder with psychotic features. He indicated that he 
stopped using drugs in 1985. The diagnosis was alcohol 
dependence in full sustained remission; hallucinogen 
dependence in full sustained remission; cannabis dependence 
in full sustained remission; cocaine dependence in full 
sustained remission; and attention deficit hyperactivity 
disorder, inattentive type (diagnosed by history according to 
exam from psychologist present in the record). 

The veteran testified at a personal hearing at the RO before 
a hearing officer in January 2005 and before the undersigned 
Veterans Law Judge in June 2006. In each hearing, he 
essentially described that he joined the Navy at age 17, and 
that he became anxious and nervous so that he began using 
drugs in an effort to feel better. He described using LSD, 
marijuana, hashish, and amphetamines. He indicated that 
following several weeks of drug use during service, he was 
referred for a psychiatric consultation and was separated 
from service due to an immature personality. He added that 
subsequent to service, he did not seek treatment until 1975, 
and that his drug use continued for approximately 14 years. 
He also indicated that he had currently been sober for over 
19 years and continued treatment for his psychiatric 
disorder.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder. The new evidence 
consisting of private hospital and outpatient treatment 
records, particularly the October 2004 letter from E. 
Krantzberg, M.S., M.A.C., is clearly new as it was not 
previously of record. Additionally, it is material in that it 
relates to the previously unestablished fact that the veteran 
has a psychiatric disorder which may be related to service, 
which would be necessary to substantiate a claim. As such, 
the issue of entitlement to service connection for a 
psychiatric disorder is reopened.

Having reopened the issue of entitlement to service 
connection for a psychiatric disorder, the Board will now 
address the issue on the merits.

The Board has considered the October 2004 opinion of E. 
Krantzberg, M.S., M.A.C., suggesting that the veteran had an 
alcohol and drug addiction which was manifested as a result 
of service and which progressed to his ongoing psychological 
disorder. However, insofar as these records pertain to the 
manifestation of a current psychiatric disorder that is 
etiologically related to the inservice diagnosis of 
inadequate personality, this evidence does not alter the fact 
that the veteran's inadequate personality diagnosed during 
service is not a disability for which service connection may 
be granted under the applicable laws and regulations. See 38 
C.F.R. § 3.303(c) (2006).

Additionally, these records, along with the findings of the 
VA examiner in February 2005 and the testimony of the veteran 
in January 2005 and June 2006, clearly demonstrate that the 
veteran willfully used engaged in illegal drug use during 
service and for several years thereafter. Compensation cannot 
be paid if a disability is a result of a person's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 
(2006).

The Board notes that in Allen v. Principi, 237 F.3d. 1368 
(Fed. Cir. 2001) the United States Court of Appeals for the 
Federal Circuit held that a veteran can receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of a service-connected disability. The 
Court made it clear that in order to grant service connection 
for alcohol or drug abuse secondary to a service connected 
disability there must be a causal relationship between the 
service connected disability and the alcohol or drug abuse. 
The Court stated "clear medical evidence establishing that 
the alcohol or drug abuse disability is indeed caused by a 
veteran's primary service connected disability and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing" is needed. Allen, 237 F.3d at 1377.

To the extent that the veteran bases his argument on not 
fitting in while at sea during his period of active service, 
the veteran is considered credible. However, the veteran is 
not currently in receipt of service connection for any 
disability. The competent medical evidence in this case 
establishes that the veteran's alcohol and drug dependence 
precipitated his subsequent diagnosis of inadequate 
personality and eventual diagnosis of a psychiatric disorder. 
The evidence does not show that a service-connected 
psychiatric disorder caused his alcohol and drug abuse, nor 
has any competent medical examiner rendered an opinion 
indicating that the veteran has a psychiatric disorder that 
is linked to any incident of military service.

Absent competent medical evidence of a chronic disability 
during active service, continuity of symptomatology after 
such period of active service, and no medical evidence 
associating a current diagnosis to service, service 
connection is not warranted. See Hickson, 12 Vet. App. at 
253. There is also no evidence of the establishment of a 
psychosis to a compensable degree within one year from the 
date of separation from service, thus service connection on a 
presumptive basis is not warranted. 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's statements and 
testimony in support of his claim, and while he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation. Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Because the preponderance of the medical evidence of record 
suggests that the veteran's psychiatric disorder is either a 
congenital or developmental personality disorder or the 
result of his own willful misconduct during and after 
service, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened; and to this extent only the claim is 
granted. 

Service connection for a psychiatric disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


